Citation Nr: 1033460	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
right breast scar, a residual of breast reduction surgery.

2.  Entitlement to an initial rating higher than 10 percent for a 
left breast scar, a residual of breast reduction surgery.

3.  Entitlement to an initial rating higher than 10 percent for 
bilateral pes planus.  

4.  Entitlement to an initial rating higher than 10 percent for 
chronic hypertensive headaches (claimed as migraines).  

5.  Entitlement to an initial rating higher than 10 percent for 
right hallux valgus (claimed as bunion).  

6.  Entitlement to an initial compensable rating for a scar, 
status post bunionectomy of the left foot.

7.  Entitlement to an initial compensable rating for a scar, a 
residual of ovarian cystectomy with uterine fibroids and partial 
excision of fallopian tube.  

8.  Entitlement to service connection for a cyst of the left 
tibia.

9.  Entitlement to service connection for residuals of a left 
knee injury.

10.  Entitlement to service connection for residuals of a right 
knee injury.

11.  Entitlement to service connection for residuals of a right 
hip injury.

12.  Entitlement to service connection for a back disorder

13.  Entitlement to service connection for asthma (claimed as 
breathing problem).

14.  Entitlement to service connection for periodontal disease.

15.  Entitlement to service connection for a breast tumor.

16.  Entitlement to service connection for a melasma lesion on 
the back and acne lesions on the face (claimed as skin condition 
with white spots all over body).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July to 
December 1982 and from March 1985 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2006, January 2008 and November 2008 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO).  

The January 2006 rating decision denied the Veteran's claims for 
a left tibia cyst, residuals of bilateral elbow injury, residuals 
of bilateral knee injury, residuals of a right hip injury, a back 
disorder, asthma, heart murmur, periodontal disease, 
breast tumor, a melasma lesion on the back and acne lesions on 
the face, corneal scar, and residuals of a left foot injury.  
However, that decision also granted the Veteran's claims for 
service connection for hallux valgus of the right foot (claimed 
as bunion); scar, status post bunionectomy of the left foot; 
bilateral pes planus; hypertension; chronic hypertensive 
headaches (claimed as migraines); scar, residuals of ovarian 
cystectomy; bilateral scars on breasts, residuals of 
breast reduction surgery; and assigned a noncompensable (0 
percent) rating for each disability, retroactively effective from 
June 1, 2005, the day after the Veteran's separation from active 
duty service.  She appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
Veteran appeals an initial rating, VA must consider whether he or 
she is entitled to a "staged" rating to compensate him or her for 
times since the effective date of the award when the disability 
may have been more severe than at others).  



In the January 2008 decision since issued, the RO increased the 
rating for the Veteran's right hallux valgus from 0 to 10 
percent, but only retroactively effective from February 29, 2008, 
the date of a VA compensation examination.  But in the subsequent 
November 2008 rating decision and supplemental statement of the 
case (SSOC), the RO assigned an earlier effective date of June 1, 
2005 for this higher rating, so as of the date service connection 
was established.  Also in the November 2008 rating decision and 
SSOC, the RO assigned separate initial 10 percent ratings for 
scars on the Veteran's breasts; increased the initial rating for 
her bilateral pes planus from 0 to 10 percent; and increased the 
initial rating for her chronic hypertensive headaches (claimed as 
migraines) from 0 to 10 percent; with all increases retroactively 
effective from June 1, 2005, the date service connection was 
established.  She has s since continued to appeal, 
requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 
39 (1993) (a Veteran is presumed to be seeking the highest 
possible rating, unless he or she expressly indicates otherwise).  

As support for her claims, the Veteran testified at a hearing in 
March 2010 at the Board's offices in Washington, DC, before the 
undersigned Veterans Law Judge (Central Office hearing).  
Immediately after the hearing the Veteran submitted additional 
evidence and waived her right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2009).  Moreover, the 
presiding judge held the record open for an additional 60 days 
following the hearing to give the Veteran time to submit other 
evidence pertinent to her claims.

The Veteran submitted a written request in March 2010 to withdraw 
her claims for service connection for left and right elbow 
disorders and for a compensable initial rating for her 
hypertension.  38 C.F.R. § 20.204 (2009).

The Board is remanding her remaining claims to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND


Before addressing the claims at issue in this appeal, the Board 
finds that additional development is required.  

It is unclear whether there are still outstanding Tricare 
treatment records that need to be obtained and considered.  The 
Veteran testified during her recent hearing regarding records at 
the Woodbridge and Ft. Belvoir clinics.  See hearing transcript 
at pages 34-35.  Following the hearing, she submitted Tricare 
treatment records from the Woodbridge clinic, but only dated from 
January to March 2010.  There are already service treatment 
records (STRs) and post-service Tricare treatment records from 
the National Naval Medical Center (NNMC) in Bethesda, MD, 
including Family Practice Dewitt records and Woodbridge Family 
Practice records dated until September 2007 and, as mentioned, 
again from January to March 2010.  However, given the nearly two-
year gap in records and the uncertainty as to what issues are 
impacted by these treatment records, attempts must be made to 
obtain any outstanding treatment records from the NNMC in 
Bethesda, MD, especially including Woodbridge Family Practice 
clinic records.  The Veteran also needs to clarify the location, 
providers, and dates of treatment at the Ft. Belvoir clinic.  
When, as here, VA is put on notice of the possible existence of 
relevant records at another Federal Department or agency, VA must 
try and obtain these records before deciding the appeal as part 
of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3)  On 
remand, the AMC must attempt to obtain these additional records 
and, if they do not exist, must make an express declaration 
confirming that further attempts to obtain them would be futile.  
The Veteran also must be apprised of this.  



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.	Ask the Veteran to assist in the 
search for her VA treatment records by 
specifying dates, locations, and providers 
of post-service treatments at 
Tricare/military medical facilities, 
especially since September 2007.  After 
allowing her time to respond, contact the 
National Naval Medical Center (NNMC) in 
Bethesda, MD, to obtain all of her 
relevant treatment records - especially 
including any Woodbridge Family Practice 
clinic records.  

If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2) and (e).

2.	Then readjudicate the claims in light 
of any additional evidence.  If the claims 
are not granted to the Veteran's 
satisfaction, send her a SSOC and give her 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.



The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


